CORRECTED
DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/074460 on July 31, 2020, in which Claims 12 and 14-31 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12 and 14-31 are pending, of which Claims 12 and 14-31 are allowed. Claim 13 has been cancelled.

Allowable Subject Matter
Claims 12 and 14-31 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-19.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The electronic control device according to claim 12, wherein the controller controls a motor of an electric power steering device, and each of the two detectors is a rotation angle sensor to detect a rotation angle of the motor.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the abnormality determinator having at least two types of determination states including a sign of abnormality where an abnormality detected for a first time and an abnormality confirmation where after the first time the abnormality continues to be detected at a speed not higher than the normal speed, and, in a case where the sign of abnormality of the first detector at the normal speed is detected, the controller performs switching to the second detector and continues the control, and the abnormality determinator performs detection of abnormality of the second detector at the normal speed, and meanwhile, continues to perform detection of abnormality of the first detector at a speed not higher than the normal speed”, in Claims 12 and 28; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 12 and 14-31 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Marr et al. (US Patent Application Publication No. 2016/0085607 A1), hereinafter “Marr”. Marr is cited on PTO-892 filed 3/4/2021.
Marr: ¶ 12 teaches the monitoring software monitors the performance and health of compute resources.  More particularly, the monitoring software utilizes hardware-based monitoring components built-in to modern microprocessors (e.g., CPUs and GPUs) and other semiconductor devices (e.g., memory components) to determine and/or infer the health of a compute resource.  For example, microprocessors and other semiconductor devices dynamically scale their performance (e.g., clock rate, voltage, etc.) to manage hardware-measured failures or other marginal conditions.  "Benchmark" as used herein means a known and measured workload, which may be an artificial workload, or a real-world computational task.  If a compute resource's monitored execution of a benchmark task is outside an acceptable performance level, the monitoring software can determine that the compute resource is not operating at an optimal or healthy state.  As another example, disk speed may be monitored, and slower speed (perhaps caused by excessive sector sparing) may be considered a sign of a failing drive, or a failing fan cooling the drive.  As discussed in more detail herein, in addition to directly detecting failing components (e.g., CPUs, GPUS, memory, etc.) in compute resources, the monitoring software of the present invention may also detect broader structural problems relating to a data center or server fleet.  For example, if the monitoring software detects a group of failing compute resources located in the same vicinity (e.g., in the same data center, server rack, or the same room), it may be able to determine a potential issue associated with the infrastructure of that location (e.g., a data center cooling or power failure).


Although conceptually similar to the claimed invention of the instant application, Marr does not teach using a slower speed to detect failed components.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Watkins et al. (U.S. Patent Application Publication No. 2011/0296256 A1), hereinafter “Watkins”.  Watkins is cited on PTO-892 filed 3/4/2021.
              Watkins: ¶ 27 teaches the hardware of error logic may detect errors and store the error information as the packets are received (i.e., at hardware speeds), while subsequent processing of the error information may be done as the error processor is able to process the error information (i.e., at firmware speed). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114